Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 6th
day of December 2013, to be effective December 4, 2013 (the “Effective Date”),
by and between QLogic Corporation, a Delaware corporation (the “Company”), and
H.K. Desai (the “Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. The Company and the Executive entered into an Employment Agreement (the
“Prior Employment Agreement”) on October 20, 2010, providing for the Company’s
employment of Executive as the Executive Chairman, and the Prior Employment
Agreement expired on November 15, 2013.

B. The Company and Executive desire to continue the Executive’s employment by
the Company and desire that this Agreement set forth all of the terms and
conditions of Executive’s employment by the Company, effective as of the
Effective Date.

C. This Agreement shall govern the employment relationship between the Executive
and the Company from and after the Effective Date, and, as of the Effective
Date, supersedes and negates all previous agreements and understandings with
respect to such relationship (provided, however, that this Agreement does not
supersede and negate any of (i) the Change in Control Severance Agreement by and
between the Company and the Executive dated December 19, 2008, as amended (the
“Change in Control Agreement”), (ii) the Employee Invention and Non-Disclosure
Agreement by and between the Company and the Executive dated August 4, 1995 (the
“Confidentiality Agreement”), (iii) the Indemnification Agreement by and between
the Company and the Executive dated April 7, 2006 (the “Indemnification
Agreement”) and (iv) the Executive’s rights under the Company’s equity awards
programs or any agreements entered into in connection with such equity awards
programs (the “Equity Awards”)).

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Retention and Duties.

 

  1.1

Retention. The Company does hereby hire, engage and employ the Executive for the
Period of Employment (as such term is defined in Section 2) on the terms and

 

1



--------------------------------------------------------------------------------

  conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such hiring, engagement and employment, on the terms and
conditions expressly set forth in this Agreement.

 

  1.2 Duties. During the Period of Employment, the Executive shall serve the
Company as its Executive Chairman and shall have the powers, authorities, duties
and obligations of management commensurate with such position as the Company’s
Board of Directors (the “Board”) may assign from time to time, subject to the
directives of the Board and the corporate policies of the Company as they are in
effect from time to time throughout the Period of Employment (including, without
limitation, the Company’s business conduct and ethics policies, as they may
change from time to time). It is anticipated that such duties and obligations
shall be determined in cooperation with the Company’s Chief Executive Officer
and that such duties and obligation shall include, but not be limited to,
continuing and expanding relationships with strategic customers, developing
technology and product roadmaps and product execution priorities and developing
strategy relating to merger and acquisition activities. The compensation
provided in this Agreement shall compensate the Executive during the Period of
Employment for his services as a member of the Board, and the Executive shall
not receive any additional compensation for such Board service (including under
the Company’s compensation program for its non-employee Directors). During the
Period of Employment, the Executive shall report solely to the Board and shall
serve at the pleasure of the Board.

 

  1.3 No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall (i) devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Company, (ii) perform such duties in a faithful, effective and efficient
manner to the best of his abilities, and (iii) hold no other employment. The
Executive’s service on the boards of directors (or similar body) of other
business entities is subject to the approval of the Board, which shall not be
unreasonably withheld. Executive and the Company agree that Executive may
regularly (in addition to his service on the Company’s Board) serve on up to
three (3) boards at any one time, which shall not include more than two
(2) public companies, provided, however, that the Company shall have the right
to require the Executive to resign from any board or similar body (including,
without limitation, any association, corporate, civic or charitable board or
similar body) which he may then serve if the Board reasonably determines that
the Executive’s service on such board or body interferes with the effective
discharge of the Executive’s duties and responsibilities to the Company or that
any business related to such service is then in competition with any business of
the Company or any of its Subsidiaries (as such term is defined in Section 5.5),
successors or assigns.

 

  1.4

No Breach of Contract. The Executive hereby represents to the Company and agrees
that: (i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
do not and shall not constitute a breach of, conflict with, or otherwise

 

2



--------------------------------------------------------------------------------

  contravene or cause a default under, the terms of any other agreement or
policy to which the Executive is a party or otherwise bound or any judgment,
order or decree to which the Executive is subject; (ii) the Executive will not
enter into any new agreement that would or reasonably could contravene or cause
a default by the Executive under this Agreement; and (iii) the Executive
understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.

 

  1.5 Location. The Executive’s principal place of employment shall be the
Company’s principal executive office as it may be located from time to time. The
Executive agrees that he will maintain a regular schedule at that office when
not traveling as part of his employment. The Executive acknowledges that he will
be required to travel on a regular basis in the course of performing his duties
for the Company.

 

2. Period of Employment. The “Period of Employment” shall be the period
commencing on the Effective Date and ending at 11:59 p.m. on March 29, 2015 (the
“Termination Date”). Notwithstanding the foregoing, the Period of Employment is
subject to earlier termination as provided below in this Agreement.

 

3. Compensation.

 

  3.1 Base Salary. During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time but not
less frequently than in monthly installments. The Executive’s Base Salary shall
be at an annualized rate of Five Hundred and Thirty Thousand Dollars
($530,000.00) throughout the term of the Agreement.

 

  3.2 Incentive Bonus. During the Period of Employment, the Executive shall be
eligible to receive an annual incentive bonus (“Incentive Bonus”). The
Executive’s target Incentive Bonus amount for each fiscal year during the period
of Employment shall be one-hundred percent (100%) of Executive’s annual rate of
Base Salary. Executive’s Incentive Bonus, if any, for any fiscal year shall be
in an amount to be determined by the Compensation committee of the Board (the
“Committee”) in its sole discretion, based on any performance objectives
established by the Committee for the particular fiscal year covered by the
bonus. In each case, payment of Executive’s Incentive Bonus is contingent on
Executive’s continued employment with Company through the last day of the fiscal
year covered by the bonus and shall be paid not later than two and one-half
months after the end of such period.

 

  3.2

Equity Compensation. On the Effective Date, the Executive was granted an award
of 136,636 restricted stock units under the Company’s 2005 Performance Incentive
Plan, (the “Units”). Subject to the Executive’s continued service for the
Company (as an employee or as a member of the Company’s Board), the Units

 

3



--------------------------------------------------------------------------------

  will vest in equal installments over four years, and the Units will be subject
to the other terms and conditions of the 2005 Performance Incentive Plan. It is
not anticipated that further equity awards will be made to Executive during the
term of the Agreement.

 

4. Benefits.

 

  4.1 Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all employee pension and
welfare benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s executive level employees generally,
in accordance with the eligibility and participation provisions of such plans
and as such plans or programs may be in effect from time to time.

 

  4.2 Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time. The Executive agrees to promptly submit and document
any reimbursable expenses in accordance with the Company’s expense reimbursement
policies to facilitate the timely reimbursement of such expenses.

 

  4.3 Vacation and Other Leave. During the Period of Employment, the Executive
shall accrue vacation subject to the Company’s vacation policies in effect from
time to time. The Executive shall also be entitled to all other holiday and
leave pay generally available to other executives of the Company.

 

5. Termination.

 

  5.1 Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or
(iii) in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).

 

  5.2 Termination by the Executive. The Executive’s employment by the Company,
and the Period of Employment, may be terminated by the Executive with no less
than sixty (60) days advance written notice to the Company (such notice to be
delivered in accordance with Section 17); provided, however, that in the case of
a termination for Good Reason, the Executive may provide immediate written
notice of termination once the applicable cure period (as contemplated by the
definition of Good Reason) has lapsed if the Company has not reasonably cured
the circumstances that gave rise to the basis for the Good Reason termination.

 

4



--------------------------------------------------------------------------------

  5.3 Benefits upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:

(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined in
Section 5.5);

(b) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as such term is
defined in Section 5.5), the Executive shall be entitled to the following
benefits:

(i) The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to the sum of (A) his Base Salary for the Remaining Period (as
defined below), and (B) his target Incentive Bonus for the Remaining Period (as
calculated below). Such amount is referred to hereinafter as the “Severance
Benefit.” Subject to Section 22(b), the Company shall pay the Severance Benefit
to the Executive in substantially equal installments in accordance with the
Company’s standard payroll practices over the Remaining Period, with the first
installment payable on (or within ten (10) days following) the sixtieth
(60th) day following the Executive’s Separation from Service (as such term is
defined in Section 5.5). (For purposes of clarity, each such installment shall
equal the applicable fraction of the aggregate Severance Benefit. For example,
if such installments were to be made on a monthly basis over twelve months, each
installment would equal one-twelfth (1/12th) of the Severance Benefit.)

The “Remaining Period” shall mean the period from the Severance Date through the
end of the Period of Employment, determined as if the Executive’s employment
with the Company had not terminated. The target Incentive Bonus for the
Remaining Period is equal to 100% of the annual target Incentive Bonus at the
rate in effect on the Severance Date multiplied by the number of full or partial
fiscal years included within the Remaining Period (without pro-ration for any
partial fiscal year included within the Remaining Period).

(ii) The Company shall promptly pay to the Executive any Incentive Bonus that
would otherwise be paid to the Executive had his employment by the Company not
terminated with respect to any fiscal year (or, if the Board has determined to
pay the Incentive Bonus on a quarterly basis, fiscal quarter) that ended before
the Severance Date, to the extent not theretofore paid.

 

5



--------------------------------------------------------------------------------

(c) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of the Executive’s Disability, the Company shall
pay the Executive the amount contemplated by Section 5.3(b)(ii), plus, at the
time the Company pays bonuses with respect to the fiscal year (or, if the Board
has determined to pay the Incentive Bonus on a quarterly basis, fiscal quarter)
in which the Severance Date occurs, the Company shall pay the Executive the
Incentive Bonus that would otherwise have been paid to the Executive had his
employment by the Company not terminated with respect to that fiscal year or
quarter, as applicable.

(d) Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches his obligations under Section 6 of this Agreement at any
time, from and after the date of such breach and not in any way in limitation of
any right or remedy otherwise available to the Company, the Executive will no
longer be entitled to, and the Company will no longer be obligated to pay, any
remaining unpaid portion of the Severance Benefit or any remaining unpaid amount
contemplated by Section 5.3(c); provided that, if the Executive provides the
release contemplated by Section 5.4, in no event shall the Executive be entitled
to benefits pursuant to Section 5.3(b) or 5.3(c), as applicable, of less than
$5,000 (or the amount of such benefits, if less than $5,000), which amount the
parties agree is good and adequate consideration, in and of itself, for the
Executive’s release contemplated by Section 5.4.

(e) The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any). The effect of any termination of Executive’s
employment on Executive’s rights under any Equity Award shall be determined by
the applicable plan document(s) and/or agreement(s) entered into in connection
with any such Equity Award.

 

  5.4 Release; Exclusive Remedy; Leave.

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement. As a condition precedent to any Company obligation to the Executive
pursuant to Section 5.3(b)(i) or 5.3(c), the Executive shall provide the Company
with a valid, executed general release agreement in substantially the form
attached hereto as Exhibit A (the “Release”), and such Release shall have not
been revoked by the Executive pursuant to any revocation rights afforded by
applicable law. The Company shall provide the final form of Release to the
Executive not later than seven (7) days following the Severance Date, and the

 

6



--------------------------------------------------------------------------------

Executive shall be required to execute and return the Release to the Company
within twenty-one (21) days (or forty-five (45) days if such longer period of
time is required to make the Release maximally enforceable under applicable law)
after the Company provides the form of Release to the Executive. If such release
is not provided within such time period or is revoked, then the Executive shall
forfeit any payments or benefits that otherwise would have been provided under
Sections 5.3(b)(i) and 5.3(c).

(b) The Executive agrees that the payments and benefits contemplated by
Section 5.3 (or, if applicable, the Change in Control Agreement) shall
constitute the exclusive and sole remedy for any termination of his employment
and the Executive covenants not to assert or pursue any other remedies, at law
or in equity, with respect to any termination of employment. If, in connection
with a termination of his employment, the Executive is otherwise entitled to
receive benefits under both this Agreement and the Change in Control Agreement,
the Executive shall receive the benefits provided in the Change in Control
Agreement (without duplication) and not the benefits provided in this Agreement,
provided that if installment payments of the Severance Benefits have commenced
under this Agreement at the time of a Change in Control (as defined in the
Change in Control Agreement), the remaining installments will accelerate and be
paid in a lump sum within ten (10) business days following the Change in
Control. The Company and the Executive acknowledge and agree that there is no
duty of the Executive to mitigate damages under this Agreement. All amounts paid
to the Executive pursuant to Section 5.3 shall be paid without regard to whether
the Executive has taken or takes actions to mitigate damages. The Executive
agrees to resign, on the Severance Date, as an officer of the Company and any
Subsidiary of the Company, and as a fiduciary of any benefit plan of the Company
or any Subsidiary of the Company, and to promptly execute and provide to the
Company any further documentation, as requested by the Company, to confirm such
resignation.

(c) In the event that the Company provides the Executive notice of termination
without Cause pursuant to Section 5.1 or the Executive provides the Company
notice of termination pursuant to Section 5.2, the Company will have the option
to place the Executive on paid administrative leave during the notice period.

 

  5.5 Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means:

(i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and

(ii) any reimbursement due to the Executive pursuant to Section 4.2 for expenses
reasonably incurred by the Executive on or before the Severance Date and
documented and pre-approved, to the extent applicable, in accordance with the
Company’s expense reimbursement policies in effect at the applicable time.

 

7



--------------------------------------------------------------------------------

(b) As used herein, “Subsidiary” of the Company means any corporation or other
entity a majority of whose outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company.

(c) As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board) based on the
information then known to it, that one or more of the following has occurred:

(i) the Executive is convicted of, pled guilty or pled nolo contendere to a
felony (under the laws of the United States or any relevant state, or a similar
crime or offense under the applicable laws of any relevant foreign jurisdiction)
(other than traffic related offenses or as a result of vicarious liability);

(ii) the Executive has engaged in acts of fraud, material dishonesty or other
acts of willful misconduct in the course of his duties hereunder including any
such acts which were a material contributing factor to a restatement of the
Company’s financial statements;

iii) the Executive has willfully violated the Company’s business ethics policy
or insider trading policy;

(iv) the Executive willfully and repeatedly fails to perform or uphold his
duties under this Agreement and/or willfully fails to comply with reasonable
directives of the Board which are communicated to him in writing;

(v) the Executive has willfully failed to cooperate with any governmental
investigation involving the Company; or

(vi) a breach by the Executive of any other provision of Section 6, or any
material breach by the Executive of any other contract he is a party to with the
Company or any of its Subsidiaries;

provided, however, that (1) no act or omission by the Executive shall be deemed
to be “willful” if the Executive reasonably believed in good faith that such
acts or omissions were in the best interest of the Company and (2) any alleged
breach by the Executive as set forth in subsection (vi) shall not constitute
Cause unless both (x) the Company provides written notice to Executive of the
breach claimed to constitute Cause within sixty (60) days of the initial
existence of such breach (such notice to be delivered in accordance with
Section 17), and (y) Executive fails to remedy such breach within thirty
(30) days of receiving such written notice thereof.

 

8



--------------------------------------------------------------------------------

(d) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 90 days in any 180-day period, unless a longer period is required
by federal or state law, in which case that longer period would apply.

(e) As used herein, “Good Reason” shall mean the occurrence (without the
Executive’s consent) of any one or more of the following conditions:

(i) a material diminution in the Executive’s rate of Base Salary;

(ii) a material diminution in the Executive’s authority, duties, or
responsibilities, including but not limited to a requirement that Executive
report in any manner other than directly to the Company’s Board;

(iii) a material change in the geographic location of the Executive’s principal
office with the Company (for this purpose, in no event shall a relocation of
such office to a new location that is not more than fifty (50) miles from the
current location of the Company’s executive offices constitute a “material
change”); or

(iv) a material breach by the Company of this Agreement;

provided, however, that any such condition or conditions, as applicable, shall
not constitute Good Reason unless both (x) the Executive provides written notice
to the Company of the condition claimed to constitute Good Reason within sixty
(60) days of the initial existence of such condition(s) (such notice to be
delivered in accordance with Section 17), and (y) the Company fails to remedy
such condition(s) within thirty (30) days of receiving such written notice
thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than one hundred and twenty
(120) days following the initial existence of the condition claimed to
constitute Good Reason.

(f) As used herein, “Involuntary Termination” shall mean (i) a termination of
the Executive’s employment by the Company without Cause (and other than due to
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability), or (ii) a resignation by the Executive for
Good Reason.

(g) As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

9



--------------------------------------------------------------------------------

(h) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

  5.6. Notice of Termination. Any termination of the Executive’s employment
under this Agreement shall be communicated by written notice of termination from
the terminating party to the other party. This notice of termination must be
delivered in accordance with Section 17 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

 

6. Protective Covenants.

 

  6.1 Confidential Information; Inventions.

(a) The Executive shall not disclose or use at any time, either during the
Period of Employment or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Executive’s performance in good
faith of duties for the Company. The Executive will take all appropriate steps
to safeguard Confidential Information in his possession and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive shall
deliver to the Company at the termination of the Period of Employment, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as hereinafter
defined) of the business of the Company or any of its Affiliates which the
Executive may then possess or have under his control. Notwithstanding the
foregoing, the Executive may truthfully respond to a lawful and valid subpoena
or other legal process, but shall give the Company the earliest possible notice
thereof, shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought, and shall assist the Company and such counsel in resisting or otherwise
responding to such process.

(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company in connection with its business, including,
but not limited to, information, observations and data obtained by the Executive
while employed by the Company or any predecessors thereof (including those
obtained prior to the Effective Date) concerning (i) the business or affairs of
the Company (or such predecessors), (ii) products or services, (iii) fees, costs
and pricing structures, (iv) designs, (v) analyses, (vi) drawings, photographs
and reports, (vii) computer software, including operating systems, applications
and program listings, (viii) flow charts, manuals and documentation, (ix) data
bases, (x) accounting and business methods, (xi) inventions, devices, new
developments,

 

10



--------------------------------------------------------------------------------

methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) customers and clients and customer or client lists,
(xiii) other copyrightable works, (xiv) all production methods, processes,
technology and trade secrets, and (xv) all similar and related information in
whatever form. Confidential Information will not include any information that
has been published (other than a disclosure by the Executive in breach of this
Agreement) in a form generally available to the public prior to the date the
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

(c) As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date, that he may
discover, invent or originate during the Period of Employment or at any time in
the period of twelve (12) months after the Severance Date, shall be the
exclusive property of the Company and its Affiliates, as applicable, and
Executive hereby assigns all of Executive’s right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein. Executive shall promptly disclose all Work
Product to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its (or any of its Affiliates’, as applicable) rights therein, and shall
assist the Company, at the Company’s expense, in obtaining, defending and
enforcing the Company’s (or any of its Affiliates’, as applicable) rights
therein. The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect the Company, the Company’s (and any of its
Affiliates’, as applicable) rights to any Work Product.

 

11



--------------------------------------------------------------------------------

  6.2 Non-Solicitation of Employees and Consultants. During the Period of
Employment and for a period which is the greater of (a) the Remaining Period or
(b) eighteen (18) months after the Severance Date, the Executive will not
directly or indirectly through any other Person induce or attempt to induce any
employee or independent contractor of the Company or any Affiliate of the
Company to leave the employ or service, as applicable, of the Company or such
Affiliate, or in any way interfere with the relationship between the Company or
any such Affiliate, on the one hand, and any employee or independent contractor
thereof, on the other hand.

 

  6.3 Cooperation. Following the Executive’s last day of employment by the
Company, the Executive shall reasonably cooperate with the Company and its
Affiliates in connection with: (a) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving the
Company and any Affiliates with respect to matters relating to the Executive’s
employment with or service as a member of the Board or the board of directors of
any Affiliate (collectively, “Litigation”); or (b) any audit of the financial
statements of the Company or any Affiliate with respect to the period of time
when the Executive was employed by the Company or any Affiliate (“Audit”). The
Executive acknowledges that such cooperation may include, but shall not be
limited to, the Executive making himself available to the Company or any
Affiliate (or their respective attorneys or auditors) upon reasonable notice
for: (i) interviews, factual investigations, and providing declarations or
affidavits that provide truthful information in connection with any Litigation
or Audit; (ii) appearing at the request of the Company or any Affiliate to give
testimony without requiring service of a subpoena or other legal process;
(iii) providing information and legal representations to the auditors of the
Company or any Affiliate, in a form and within a time frame requested by the
Board, with respect to the Company’s or any Affiliate’s opening balance sheet
valuation of intangibles and financial statements for the period in which the
Executive was employed by the Company or any Affiliate; and (iv) turning over to
the Company or any Affiliate any documents relevant to any Litigation or Audit
that are or may come into the Executive’s possession. The Company shall
reimburse the Executive for reasonable travel expenses incurred in connection
with providing the services under this Section 6.3, including lodging and meals,
upon the Executive’s submission of receipts. Executive will make himself
available free of charge for up to twenty (20) days per calendar year for the
provision of services under this Section 6.3. Thereafter, the Company shall
compensate Executive at the rate of $1,500.00 per day for such services,
provided, however, that the Company shall not owe Executive any daily fee for
any day on which Executive provides testimony before any court, arbitrator, or
other tribunal. If, due to an actual or potential conflict of interest, it is
necessary for the Executive to retain separate counsel in connection with
providing the services under this Section 6.3, and such counsel is not otherwise
supplied by and at the expense of the Company (pursuant to indemnification
rights of the Executive or otherwise), the Company shall further reimburse the
Executive for the reasonable fees and expenses of such separate counsel.

 

12



--------------------------------------------------------------------------------

  6.4 Understanding of Covenants. The Executive acknowledges that, in the course
of his employment with the Company and/or its Affiliates and their predecessors,
he has become familiar, or will become familiar, with the Company’s and its
Affiliates’ and their predecessors’ trade secrets and with other confidential
and proprietary information concerning the Company, its Affiliates and their
respective predecessors and that his services have been and will be of special,
unique and extraordinary value to the Company and its Affiliates. The Executive
agrees that the foregoing covenants set forth in this Section 6 (together, the
“Restrictive Covenants”) are reasonable and necessary to protect the Company’s
and its Affiliates’ trade secrets and other confidential and proprietary
information, good will, stable workforce, and customer relations.

Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conducts
business throughout the Restricted Area, and (v) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit his ability to earn a livelihood in a business
similar to the business of the Company and any of its Affiliates, but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living. The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.

 

  6.5

Enforcement. The Executive agrees that the Executive’s services are unique and
that he has access to Confidential Information and Work Product. Accordingly,
without limiting the generality of Section 17, the Executive agrees that a
breach by the Executive of any of the covenants in this Section 6 would cause
immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement, at
law or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 6, or require the
Executive to account for and pay over to the Company all compensation, profits,
moneys,

 

13



--------------------------------------------------------------------------------

  accruals, increments or other benefits derived from or received as a result of
any transactions constituting a breach of this Section 6 if and when final
judgment of a court of competent jurisdiction or arbitrator, as applicable, is
so entered against the Executive. The Executive further agrees that the
applicable period of time any Restrictive Covenant is in effect following the
Severance Date, as determined pursuant to the foregoing provisions of this
Section 6, such period of time shall be extended by the same amount of time that
Executive is in breach of any Restrictive Covenant.

 

7. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

8. Successors and Assigns.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

9. Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

 

10. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

11.

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the state of California without giving effect to any choice of
law or conflicting provision or rule (whether of the state of California or any
other jurisdiction) that would

 

14



--------------------------------------------------------------------------------

  cause the laws of any jurisdiction other than the state of California to be
applied. In furtherance of the foregoing, the internal law of the state of
California will control the interpretation and construction of this Agreement,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.

 

12. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

13. Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof, other than (i) the
Change in Control Agreement, (ii) the Confidentiality Agreement, (iii) the
Indemnification Agreement, and (iv) the Equity Awards. Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein.

 

14. Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

15.

Waiver. Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be

 

15



--------------------------------------------------------------------------------

  construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence. No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.

 

16. Arbitration. Except as provided under Sections 6, Executive and the Company
agree that any controversy arising out of or relating to this Agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of the Executive’s employment, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Orange County, California, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Orange, California, or its
successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
hereto acknowledge and agree that they are hereby waiving any rights to trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in connection with any matter whatsoever arising out of
or in any way connected with this Agreement or the Executive’s employment. The
parties agree hereto that the Company shall be responsible for payment of the
forum costs of any arbitration hereunder, including the Arbitrator’s fee. The
Executive and the Company further agree that in any proceeding to enforce the
terms of this Agreement, the prevailing party shall be entitled to its or his
reasonable attorneys’ fees and costs (other than forum costs associated with the
arbitration) incurred by it or him in connection with resolution of the dispute
in addition to any other relief granted. Notwithstanding this provision, the
parties hereto may mutually agree to mediate any dispute prior to or following
submission to arbitration.

 

17.

Remedies. Each of the parties to this Agreement and any such person or entity
granted rights hereunder whether or not such person or entity is a signatory
hereto shall be entitled to enforce its rights under this Agreement specifically
to recover damages and costs for any breach of any provision of this Agreement
and to exercise all other rights existing in its favor. The parties hereto agree
and acknowledge that money damages may not be an adequate remedy for any breach
of the provisions of this Agreement and that each party may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance, injunctive relief and/or other appropriate equitable

 

16



--------------------------------------------------------------------------------

  relief (without posting any bond or deposit) in order to enforce or prevent
any violations of the provisions of this Agreement. Each party shall be
responsible for paying its own attorneys’ fees, costs and other expenses
pertaining to any such legal proceeding and enforcement regardless of whether an
award or finding or any judgment or verdict thereon is entered against either
party.

 

18. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

if to the Company:

QLogic Corporation

26650 Aliso Viejo Parkway

Aliso Viejo, California 92656

Attn: Chief Legal Officer

if to the Executive, to the address most recently on file in the payroll records
of the Company.

 

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

20. Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

 

17



--------------------------------------------------------------------------------

21. Section 409A.

(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive.

(b) If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 5.3(b) or (c) until the earlier of (i) the date which is six
(6) months after his or her Separation from Service for any reason other than
death, or (ii) the date of the Executive’s death. The provisions of this
Section 20(b) shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A. Any
amounts otherwise payable to the Executive upon or in the six (6) month period
following the Executive’s Separation from Service that are not so paid by reason
of this Section 20(b) shall be paid (without interest) as soon as practicable
(and in all events within thirty (30) days) after the date that is six
(6) months after the Executive’s Separation from Service (or, if earlier, as
soon as practicable, and in all events within thirty (30) days, after the date
of the Executive’s death).

(c) To the extent that any reimbursements pursuant to Section 4.2 are taxable to
the Executive, any reimbursement payment due to the Executive pursuant to any
such provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred. The benefits and reimbursements pursuant to such provisions are
not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.

[The remainder of this page has intentionally been left blank.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.

 

“COMPANY”

QLogic Corporation,

a Delaware corporation

By:

 

/s/ Michael L. Hawkins

  Michael L. Hawkins,  

Vice President and General Counsel

“EXECUTIVE”

/s/ H.K. Desai

H.K. Desai

 

19



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AGREEMENT

1. Release. H.K. Desai (“Executive”), on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby acknowledges full and complete satisfaction
of and releases and discharges and covenants not to sue QLogic Corporation (the
“Company”), its divisions, subsidiaries, parents, or affiliated corporations,
past and present, and each of them, as well as its and their assignees,
successors, directors, officers, shareholders, partners, representatives,
attorneys, agents or employees, past or present, or any of them (individually
and collectively, “Releasees”), from and with respect to any and all claims,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected, arising out of or in any way connected with
Executive’s employment or any other relationship with or interest in the Company
or the termination thereof, including without limiting the generality of the
foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, equity-based awards and/or dividend equivalents thereon, pension,
retirement, life insurance, health or medical insurance or any other fringe
benefit, or disability, or any other claims, agreements, obligations, demands
and causes of action, known or unknown, suspected or unsuspected resulting from
any act or omission by or on the part of Releasees committed or omitted prior to
the date of this Agreement, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the California Fair Employment and Housing Act,
or the California Family Rights Act, or any other federal, state or local law,
regulation or ordinance (collectively, the “Claims”); provided, however, that
the foregoing release does not apply to any obligation of the Company to
Executive pursuant to Section 5.3 of the Employment Agreement dated as of
December 6, 2013 by and between the Company and Executive (the “Employment
Agreement”), (ii) Executive’s right to receive benefits otherwise due terminated
employees under group insurance coverage consistent with the terms of the
applicable Company welfare benefit plan, (iii) Executive’s rights under COBRA to
continue participation in medical, dental, hospitalization and life insurance
coverage, (iv) Executive’s right to receive benefits otherwise due in accordance
with the terms of the Company’s 401(k) plan (if any), (v) Executive’s rights
under any Equity Award (as defined in the Employment Agreement) existing at the
time of termination, or (vi) Executive’s right to indemnification under
applicable law, the Indemnification Agreement (as defined in the Employment
Agreement), the Company’s Articles of Incorporation, By-Laws, or Board
Resolution, or the Company’s directors’ and officers’ insurance policy or
policies. In addition, this release does not cover any Claim that cannot be so
released as a matter of applicable law. Executive acknowledges and agrees that
he has received any and all leave and other benefits that he has been and is
entitled to pursuant to the Family and Medical Leave Act of 1993.

2. Acknowledgement of Payment of Wages. Executive acknowledges that he has
received all amounts owed for his regular and usual salary (including, but not
limited to, any bonus or other wages), and usual benefits through the date of
this Agreement.



--------------------------------------------------------------------------------

3. Waiver of Civil Code Section 1542. This Agreement is intended to be effective
as a general release of and bar to each and every Claim hereinabove specified.
Accordingly, Executive hereby expressly waives any rights and benefits conferred
by Section 1542 of the California Civil Code as to the Claims. Section 1542 of
the California Civil Code provides:

“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”

Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.

4. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this
Agreement. Executive further expressly acknowledges and agrees that:

(a) In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before entering into this Agreement;

(b) He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(c) He was given a copy of this Agreement on [                    ] and informed
that he had twenty-one (21) days within which to consider the Agreement and that
if he wished to executive this Agreement prior to expiration of such 21-day
period, he should execute the Acknowledgement and Waiver attached hereto as
Exhibit A-1;

(d) Nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs from
doing so, unless specifically authorized by federal law; and

(e) He was informed that he has seven (7) days following the date of execution
of this Agreement in which to revoke this Agreement, and this Agreement will
become null and void if Executive elects revocation during that time. Any
revocation must be in writing and must be received by the Company during the
seven-day revocation period. In the event that Executive exercises his right of
revocation, neither the Company nor Executive will have any obligations under
this Agreement.

 

Appendix A-2



--------------------------------------------------------------------------------

5. No Transferred Claims. Executive represents and warrants to the Company that
he has not heretofore assigned or transferred to any person not a party to this
Agreement any released matter or any part or portion thereof.

6. Miscellaneous. The following provisions shall apply for purposes of this
Agreement:

(a) Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

(b) Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

(c) Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

(d) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

(e) Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

(f) Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

(g) Arbitration. Any controversy arising out of or relating to this Agreement
shall be submitted to arbitration in accordance with the arbitration provisions
of the Employment Agreement.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken

 

Appendix A-3



--------------------------------------------------------------------------------

together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

[Remainder of page intentionally left blank]

 

Appendix A-4



--------------------------------------------------------------------------------

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.

EXECUTED this                     day of                     20            , at
            County,                                                  .

 

“EXECUTIVE”

 

H.K. Desai

EXECUTED this                     day of                     20            , at
            County,                                                  .

 

 

QLOGIC CORPORATION

By:

 

 

 

[Name]

 

[Title]

 

Appendix A-5



--------------------------------------------------------------------------------

EXHIBIT A-1

ACKNOWLEDGMENT AND WAIVER

I, H.K. Desai, hereby acknowledge that I was given 21 days to consider the
foregoing General Release Agreement and voluntarily chose to sign the General
Release Agreement prior to the expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

EXECUTED this             day of             20            , at
            County,             .

 

 

H.K. Desai

 

Appendix A-6